     Case 2:19-cv-00236 Document 288 Filed 08/28/19 Page 1 of 1 PageID #: 2706



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   AT CHARLESTON


DON BLANKENSHIP,

              Plaintiff,


v.                                                  CIVIL ACTION NO. 2:19-cv-00236

HONORABLE ANDREW NAPOLITANO,
(RET.), et al.

              Defendants.



                                        ORDER


        For reasons appearing to the court, this action is hereby REASSIGNED from the

docket of the Honorable John T. Copenhaver, Jr., United States District Judge, to the

Honorable Thomas E. Johnston, United States District Judge.

        Copies of this Order shall be forwarded by the Clerk to Judge Copenhaver, Judge

Johnston, and counsel of record.


                                        DATED: August 28, 2019




                                        _________________________________________
                                        RORY L. PERRY II, Clerk of Court
